ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Awrish Builders                               )      ASBCA No. 60446
                                              )
Under Contract No. W5J9LE-11-C-0025           )

APPEARANCE FOR THE APPELLANT:                        Mr. Faisal Rahim
                                                      Vice President

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     James D. Stephens, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Middle East

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 11, 2019



                                                               .O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60446, Appeal of Awrish Builders,
                                                                                                 I
rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals